827 A.2d 373 (2003)
In re Nomination Petition of Vernon T. ANASTASIO, as a Candidate for Nomination of the Office of City Council in the First Councilmatic District of the City of Philadelphia, Objections of Sarah Derose, Appeal of Vernon T. Anastasio.
Supreme Court of Pennsylvania.
May 12, 2003.


*374 ORDER

PER CURIAM.
AND NOW, this 12th day of May, 2003, we VACATE the Order of this Court dated May 2, 2002.
We AFFIRM without opinion the Order of the Commonwealth Court.
Justices CASTILLE, NIGRO and EAKIN dissent.